Citation Nr: 1524935	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  11-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for attention-deficit hyperactivity disorder (ADHD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than ADHD, to include panic disorder, generalized anxiety disorder, and mood disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1973.  Although the Veteran enlisted for a three-year period, he was honorably discharged from service after nine months due to unsuitability.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  RO jurisdiction presently resides with the RO in Togus, Maine.  

The Board has previously remanded this matter in June 2012.  It was remanded again in November 2014 for compliance with the Board's previous remand.

By way of a May 2015 letter, the Board notified the Veteran and his attorney that the appeal has been returned to the Board's docket.  The Board provided the Veteran with notice that he has 90 days from the date of the letter or until the Board issues a decision in the appeal (whichever comes first) to submit additional argument or evidence.  See generally 38 C.F.R. § 20.1304.  To date, the Board has not received any additional evidence from the Veteran or his attorney.

The evidence shows that the Veteran has claimed or been diagnosed with multiple psychiatric disorders, including ADHD, panic disorder, generalized anxiety disorder, and mood disorder, NOS.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board has bifurcated the claim into two distinct issues for reasons that will be made clear below.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than ADHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's psychiatric status was found to be normal on his clinical examination for service entry.

2. The evidence clearly and unmistakably shows that the Veteran had ADHD prior to active service and the evidence does not clearly and unmistakably establish that the Veteran's current ADHD underwent no permanent increase in severity as a result of service.

3. Veteran's ADHD is not a congenital or developmental defect.


CONCLUSION OF LAW

ADHD was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for ADHD.  To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  



II. Pertinent Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both (a) the disease or injury existed prior to service, and (b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III. Analysis

The Veteran seeks service connection for ADHD.  He essentially contends that his current psychiatric disorder is a result of military service.  At his December 2013 VA examination, he reported that since basic training, he was nervous and was unable to eat, sleep, relax, or concentrate.  As previously indicated, the Veteran was honorably discharged early from service due to unsuitability.

Upon service entry, the Veteran indicated on his May 1972 Report of Medical History that he had "depression or excessive worry."  The May 1972 Report of Medical Examination indicated a normal psychiatric status at entry.  During service in November 1972, the Veteran was treated for nervousness and anxiety, which he avers began after he entered the military.  At separation, the Veteran reported "depression or excessive worry" and "nervous trouble of any sort" on his Report of Medical History.  The February 1973 psychiatric evaluation was negative for abnormal clinical findings.  At the separation examination, the Veteran reported that he has been "worried and depressed all [his] known life."  

This issue requires an analysis of the presumption of soundness, and more specifically, whether the presumption has been rebutted in this case.  As noted above, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination.  In order to rebut this presumption, VA must establish by clear and unmistakable evidence: (a) the disease or injury existed prior to service, and (b) that the disease or injury was not aggravated by service.  The United States Court of Appeals for Veterans Claims has explained clear and unmistakable evidence means the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  See Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).

The Veteran had no psychiatric defects or disorders noted upon entrance examination.  The same VA examiner who administered the December 2013 VA examination rendered a medical opinion in March 2014 and January 2015.  She considered the Veteran's history and concluded that he had ADHD with associated anxiety based on the history of symptoms and the current ones exhibited upon examination.  She indicated in her March 2014 opinion that ADHD is a neurobiological disorder that the Veteran was born with which could become more apparent in adulthood.  She stated that there was nothing in service that caused his current symptoms, rather these were the result of his biological makeup and ADHD.  In January 2015, she rendered an additional medical opinion reasserting that ADHD is not acquired, rather it is "a biological condition that is present from birth."  She stated that the Veteran's symptoms that he reports from his childhood (constant stress and worry) corroborate this diagnosis.  As the Veteran's statements support the examiner's finding that ADHD undebatably existed prior to service, the Board agrees with this finding.  Thus, the first prong is met and the Board must now assess whether the second requirement is met to rebut the presumption of soundness.  

Based on the evidence of record, and the examiner's opinions in particular, the Board finds that there is insufficient probative evidence to conclude that the ADHD was not aggravated by service.  In this regard, the VA examiner noted in January 2015 that although the Veteran's ADHD impairs functioning during times of increased stress, there was no information to suggest that his military experience exacerbated his symptoms beyond what they were prior to his active duty.  She attributed his anxiety to recent situational stressors.  The Board does not assign much, if any, probative weight to this opinion because she does not consider the evidence of record, to include the Veteran's statements regarding how his ADHD has persisted and worsened during his adult life.  In fact the post-service treatment records demonstrate such a worsening.  Regardless, with this prong, VA has the burden to demonstrate undebatably whether a permanent worsening did not occur, and for those above-mentioned reasons, it has not done so.  Thus, the Board finds the onerous burden necessary to rebut the presumption of soundness has not been satisfied in this case as both prongs are not met.  See Wagner v. Principi, 370 F.3d 1089, 1094- 1096 (Fed. Cir. 2004) (in cases where the presumption of soundness cannot be rebutted, the claim is one based on service incurrence).

Because there is a current diagnosis and an in-service event, the only remaining question is whether the Veteran's current ADHD is related to service.  See id. at 1094 ("Congress intended exactly this result-to effectively convert aggravation claims into ones for service connection when the government fails to overcome the presumption of soundness under section 1111").

Here, the Veteran was noted to have extreme nervousness and anxiety in service as documented by the November 1972 service treatment record.  Post service treatment records, to include VA examinations show that he has consistently had ADHD since service as the examiner indicated that research has shown that ADHD has a high level of co-morbidity with anxiety, depression, and substance abuse which worsens during adulthood.  The post service treatment records confirm that these symptoms of ADHD have persisted to present day.

The Veteran is certainly competent to describe his physical and psychological state, to include experiencing lack of concentration, nervousness, and feelings of anxiety.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As his statements are credible and supported by the evidence of record, service connection or the Veteran's ADHD is warranted.

Lastly, the Board acknowledges that personality disorders and developmental defects are not diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  There is no evidence indicating that the Veteran's ADHD is a personality disorder.  Moreover, while the 2014/2015 VA examiner found that ADHD was a "neurobiological disorder that [the Veteran] was born with" and "a biological condition that is present from birth", she did not state that ADHD is a defect.  In this regard, VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).  In this case, ADHD has not been shown to be a condition that is stationary in nature as the record demonstrates a worsening of the disability throughout the Veteran's life.  Therefore, the Board has determined that the Veteran's ADHD is not a congenital or developmental defect for which service connection is precluded.



ORDER

Service connection for ADHD is granted.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  If it is deemed necessary for development, ordering a new examination should be considered by the AOJ prior to obtaining the medical opinion.  Regardless, a new medical opinion must be obtained to clarify the etiology of the Veteran's variously diagnosed psychiatric disorders other than ADHD, to include panic disorder, generalized anxiety disorder, and mood disorder NOS, because it is not clear whether these diagnoses are manifestations of his ADHD or whether they are distinct psychiatric disorders separate from ADHD.  Compare March 2014 Medical Opinion Summary with January 2015 Medical Opinion Summary (anxiety co-morbid with ADHD but also stating that anxiety is directly related to recent situational stressors).  Moreover, the 2014/2015 examiner did not address the other diagnoses of record. 

Separate service connection is available in cases where there are distinct and separate symptoms, diagnoses, and causes.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (stating that the veteran's "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").  Thus, on remand, the Veteran should be afforded an opportunity to undergo another VA examination (if deemed necessary), but at the least, an opinion should be obtained as to the issue of whether the other psychiatric disorders other than ADHD are distinct and separate from the ADHD and if so, whether they are related to any event in service.  In considering all pertinent theories of service connection, the VA examiner should also address whether any current psychiatric disorder is proximately due, the result of, or aggravated by his now service-connected ADHD.  See 38 C.F.R. § 3.310.

Prior to obtaining a new examination and/or an opinion, attempts should be made to contact the Veteran or his attorney and ascertain the Veteran's current mailing address as the file suggests that the Veteran may not have received the last supplemental statement of the case.  The Board can presume that his attorney is communicating with the Veteran; however, an updated mailing address for the Veteran still must be obtained.  On remand, the Veteran should also be allowed another opportunity to submit additional evidence.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's attorney and ascertain the correct mailing address of the Veteran.  Ensure that the Veteran has received the latest correspondence from VA.

2. Once contacted, enlist the Veteran or his attorney's assistance in identifying whether there are any additional private or outstanding VA treatments referable to treatment for a psychiatric disability.  For private medical records, proper authorization and release from the Veteran must be obtained.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

3. If necessary, schedule the Veteran for a VA examination to determine the etiology of any current psychiatric disorder, to include acquired psychiatric disorder other than ADHD, to include panic disorder, generalized anxiety disorder, and mood disorder NOS.  The claims file must be made available to and reviewed by the examiner.  The examiner should specifically address the following:

(a) Whether the Veteran's current psychiatric disorders other than ADHD, to include to include panic disorder, generalized anxiety disorder, and mood disorder NOS, are distinct and separate disabilities from the already service-connected ADHD.

If the answer is YES (distinct and separate), discuss whether it is at least as likely as not (at least 50 percent probability) that any current psychiatric disorder other than ADHD, to include panic disorder, generalized anxiety disorder, and mood disorder NOS, was incurred in service or is otherwise causally or etiologically related to any event in service.

(b) Whether it is at least as likely as not that the service-connected ADHD: (1) caused or (2) permanently aggravated any current psychiatric disorder(s).

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

A clear rationale for all opinions would be helpful and a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board. 

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the reports are deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


